            Case 1:20-cv-01297-JMF Document 32 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


     BRITTANY WILEY, individually and on behalf
     of all others similarly situated,
                         Plaintiffs,                          Lead Case 20-CV-1297 (JMF)
     v.


     ALTICE USA, INC.,
                        Defendant.

EDWARD HELLYER, individually and on behalf
of all others similarly situated,
                         Plaintiffs,                          20-CV-01410 (JMF)
v.


ALTICE USA, INC.,                                         [PROPOSED] ORDER DISMISSING
                                                           NAMED PLAINTIFF BRITTANY
                        Defendant.                                   WILEY


JESSE M. FURMAN, United States District Judge:
                 On April 8, 2020, this Court ordered Plaintiffs to file a Consolidated Class Action
Complaint adding additional named plaintiffs by May 4, 2020. In the same order, this Court
ordered that Plaintiff Wiley and her individual factual allegations be dismissed from the action.
See 20-CV-1297, ECF No. 29, ¶ 6. Plaintiffs have now filed a Consolidated Class Action
Complaint, naming additional plaintiffs. See 20-CV-1297, ECF No. 30.
          According, under Federal Rule of Civil Procedure 41(a)(2), Plaintiff Brittany Wiley is
hereby dismissed from the Consolidated Action as a named plaintiff along with her factual
allegations associated with her individual circumstances. This dismissal is without prejudice.
          SO ORDERED.




                     May 5, 2020
